COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON


                      ORDER TO FILE COMPLETE CLERK’S RECORD
Appellate case name:           Ralph O. Douglas v. Joyce Booker
Appellate case number:         01-11-00026-CV
Trial court:                   129th District Court of Harris County, Texas
Trial court case number:       2005-80795

        On January 10, 2012, the Court issued an order allowing appellant to proceed without
advance payment of costs and ordered the District Clerk to file the clerk’s record within 30 days.
In the clerk’s record filed with the Court on April 11, 2012, the caption indicates this is the fourth
clerk’s record prepared for this case, and the index lists a number of documents submitted in
previously filed clerk’s records. Many of the documents listed as previously submitted were filed
in clerk’s records prepared for appellate case number 01-06-01069-CV, and the records on that
appeal are no longer available. One other clerk’s record, the clerk’s record on indigence, has been
filed with the Court and only contains those documents relevant to the indigence portion of this
case. The clerk’s record on this appeal is incomplete.

        On May 10, 2012, the Clerk of this Court notified the District Clerk of the deficiencies in
the clerk’s record in this case and directed the District Clerk to file the complete clerk’s record by
May 20, 2012. The District Clerk did not respond to the notice.

       The trial court clerk is responsible for preparing, certifying, and timely filing the clerk’s
record when, as here, a notice of appeal has been filed and appellant is entitled to proceed without
paying the fee for the record. See TEX. R. APP. P. 35.3(a).

       Accordingly, the District Clerk is ORDERED to file the complete clerk’s record within 10
days of the date of this order. See TEX. R. APP. P. 34.5(a), (c), 35.3(c).



Judge=s signature: /s/ Justice Terry Jennings
                     Acting individually       Q Acting for the Court

Date: June 29, 2012